UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6704



EDGHILL LEO FRANCIS,

                                             Petitioner - Appellant,

          versus


JOSEPH BROOKS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-428-AM)


Submitted:   January 16, 2003             Decided:   February 3, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edghill Leo Francis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edghill Leo Francis seeks to appeal the district court’s order

construing his 28 U.S.C. § 2241 (2000) petition as a motion arising

under 28 U.S.C. § 2255 (2000), and dismissing it without prejudice.

We have reviewed the record and agree with the district court that

the claims Francis seeks to raise cannot be pursued under § 2241.

Because Francis has previously filed a motion seeking relief under

§ 2255, see United States v. Francis, No. 99-6042, 1999 WL 147849

(4th Cir. Mar. 18, 1999) (unpublished), however, he must seek

authorization from this Court under 28 U.S.C. § 2244 (2000) prior

to filing a successive motion under § 2255. Because Francis has not

received this authorization, the district court properly dismissed

his motion without prejudice.   Accordingly, we deny a certificate

of appealability and dismiss the appeal.   See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2